2DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment
2.	Receipt is acknowledged of the Amendment filed November 29, 2021.
Allowable Subject Matter
3.	Claims 1-6 and 8-22 are allowable over prior art.
	The following is an examiner’s reason for allowance: Although prior art includes teachings of a rope for a hoisting apparatus, wherein the rope comprises a strength member and wherein the rope further includes objects situated at intervals and distributed along the longitudinal dimension of the strength member wherein the objects are remotely detectable, readable and programmable identification, ID, tags, the above identified prior art of record, taken alone, or in combination with any other prior art, fails to teach or fairly suggest the specific features of claims 1-6 and 8-22 of the present claimed invention. Specifically, prior art fails to teach the claimed rope for a hoisting apparatus, wherein the rope comprises a strength member and objects situated at intervals and distributed along the longitudinal dimension of the strength member wherein the objects are remotely detectable, readable, and programmable identification (ID) tags, wherein the rope is virtually separated in individual rope sections wherein at least one ID tag is provided at each individual rope section, wherein the at least one ID tag identifies the respective individual rope section, wherein the at least one ID tag further stores a health status of the respective individual section of the rope as a 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”   
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allyson N. Trail whose telephone number is (571) 272-2406.  The examiner can normally be reached between the hours of 7:30AM to 4:00PM Monday thru Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee, can be reached on (571) 272-2398. The fax phone number for this Group is (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [allyson.trail@uspto.gov].
All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122. This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
	/ALLYSON N TRAIL/           Primary Examiner, Art Unit 2876                                                                                                                                                                                             
January 12, 2022